DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 6-10, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the following claims, 6-10, 12, and 15-17, recites the limitation "said depth sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derenne (US 2012/0075464).
Regarding claim 1, Derenne discloses a system for determining the risk of a patient falling after exiting a bed, the system comprising: 
a bed including a bed sensor (paragraph 5) for monitoring a bed is occupied by a patient (p. 150); 
a depth camera 22 for imaging said patient (p. 46); and 
a computer running appropriate software 24 to: 
determine movement specifics of how said patient moves immediately prior to exiting said bed from said bed sensor and said depth camera (p. 124, 140); 
based on said movement specifics, evaluate a patient's instantaneous risk of falling after exiting said bed (p. 126); and 
if said instantaneous risk is sufficiently high, issuing an alert for said patient (p. 125, 146-147).
Regarding claim 2, Derenne discloses wherein said computer determines from said bed sensor that said patient is attempting to get up (p. 124, 146).
Regarding claim 6, as far as definite, Derenne discloses wherein said computer determines from said depth camera if an assistive device of said patient is within reach of said patient (p. 17, 140). 
Regarding claim 7, as far as definite, Derenne discloses wherein said computer determines from said depth camera if said patient is connected to an IV line (p. 140).  
Regarding claim 8, as far as definite, Derenne discloses wherein said computer determines from said depth sensor that said patient is attempting to get up (p. 124, 146). 
Regarding claim 11, Derenne discloses wherein said computer compares (p. 87) data from said bed sensor to historical data for said patient (p. 71, 74, 128, 141).
Regarding claim 12, Derenne discloses wherein said computer compares (p.87)  data from said depth sensor to historical data for said patient (p. 71, 74, 128, 141).
Regarding claim 13, Derenne discloses wherein said historical data was generated from said patient previously walking before entering said bed (p. 87).
Regarding claim 14, Derenne discloses wherein said computer compares (p. 87) data from said bed sensor to data for patients who previously fell (p.  5, 13, 14).
Regarding claim 15, as far as definite, Derenne discloses wherein said computer compares (p. 87) data from said depth camera to data for patients who previously fell (p. 5, 13, 14).
Regarding claim 17, as far as definite, Derenne discloses wherein said computer evaluates data from said depth camera to determine said patient’s gait while walking (p. 140)
Regarding claim 18, Derenne discloses wherein said alert is made to medical personnel caring for said patient (p. 148).
Regarding claim 19, Derenne discloses wherein said alert is made to said patient (p. 146-147).
Regarding claim 20, Derenne discloses a method for determining the risk of a patient falling after exiting a bed, the method comprising:
	providing a bed including a bed sensor (p. 5) for monitoring a bed is occupied by a patient (p. 150);
	providing a depth camera 22 for imaging said patient (p. 46); 
	determining 24 movement specifics of how said patient moves immediately prior to exiting said bed from said bed sensor and said depth camera (p. 124, 140);
	based on said movement specifics, evaluating a patient's instantaneous risk of falling after exiting said bed (p. 126); and
	if said instantaneous risk is sufficiently high, issuing an alert for said patient (p. 125, 146, 147).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derenne in view of Jovanov (US 2014/0330172).
Regarding claims 3, 4, 9 (as far as definite), and 10 (as far as definite), Derenne discloses all of the claimed subject matter as set forth above in the rejection of claim 2, but does not disclose the computer obtaining from the bed sensor the amount of time it takes the patient to go from a prone to a sitting position (claim 3); the computer obtaining from the bed sensor the amount of time it takes the patient to go from a sitting to a standing position (claim 4); the computer obtaining from the depth camera the amount of time it takes the patient to go from a prone to a sitting position (claim 9); the computer obtaining from the depth camera the amount of time it takes the patient to go from a sitting to a standing position (claim 10). Jovanov teaches the use of a computer obtaining from a sensor the amount of time it takes a patient to go from a sitting to a standing position (p. 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the computer obtaining from the bed sensor the amount of time it takes the patient to go from a sitting to a standing position and the computer obtaining from the depth camera the amount of time it takes the patient to go from a sitting to a standing position to the system of Derenne as taught by Jovanov for the purpose of effectively determining the risk of a patient falling after exiting a bed. 
Also, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of obtaining information from a prone to a sitting position in claims 3 and 9 involves only change of positions, or the result of “routine optimization”. Since Jovanov teaches the use obtaining information from a sitting to a standing position, it would have been a “routine optimization” for a person having ordinary skill in the art to elect obtaining information from a prone to a sitting position in Jovanov for the purpose of effectively determining different movements of a patient. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derenne in view of Halperin (US 2013/0267791).
Regarding claim 5, Derenne discloses all of the claimed subject matter as set forth above in the rejection of claim 2, but does not disclose the computer obtaining from the bed sensor at least on of the patient’s current heart rate, respiration, or body temperature. Halperin teaches the use of a computer obtaining from a bed sensor at least one of a patient’s current heart rate, respiration, or body temperature 80 (figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the computer obtaining from the bed sensor at least one of the patient’s current heart rate, respiration, or body temperature to the system of Derenne as taught by Halperin for the purpose of effectively monitoring a patient. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derenne in view of Muhsin (US 2015/0112151).
Regarding claim 16, as far as definite, Derenne discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the computer evaluating data from said depth camera to determine said patient’s walking speed. Muhsin teaches the use of a computer evaluating data from a sensor to determine a patient’s walking speed (p. 214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the computer evaluating data from said depth camera to determine said patient’s walking speed to the system of Derenne as taught by Muhsin for the purpose of effectively monitoring a patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu, Young, and Wernevi disclose patient monitoring systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 22, 2022